DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.
Applicant argues in the 4th paragraph of page 3 that  the system of Castillo does not automatically send a challenge signal in response to a trigger event. (See, e.g., Ghabra, {[{][0020, 0021, 0025]; see, also, e.g., Castillo, [J[0046-0051], Fig. 3.) As a result, the Applicant respectfully submits that there would be no motivation for one of ordinary skill in the art to modify the system of Castillo to incorporate or substitute therein the challenge/response protocol of Ghabra because doing so would render the system of Castillo unsatisfactory for its intended purpose and/or change its principle of operation. 
The examiner respectfully disagrees. The system of Castillo can be improved by one of ordinary skill in the art based on the teachings of Ghabra to include automatically send a challenge signal in response to a trigger event. Doing so would improve user convenience in Castillo by avoiding the need to press a switch on a key fob. Ghabra teaches automatically sending a challenge signal including a random number prior to establishing a connection between the vehicle and the wireless communication device (RF transmitter 16 in base station 11 is used broadcast a UHF challenge signal including the random number, Para. 21; wherein whether or not the wakeup signal is received, the UHF challenge signal is sent from the base station as shown at steps 54 and 55, Para. 25). Therefore, the teachings of Ghabra would improve user convenience in Castillo and make user authentication quicker by sending the random number required for authentication sooner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (EP 3 321 892 A1), and further in view of Addepalli (US 8,863,256) and Ghabra (US 2006/0114100).
Regarding claims 1, 7, 9, 14,Castillo discloses a method and vehicle performed by a vehicle of enabling access to the vehicle using a wireless communication device as a key, the method comprising: 

receiving, after advertising the random number, from the wireless communication device approaching the vehicle, a request to access the vehicle, the request comprising authentication data, a signature of the wireless communication device (via an authentication request from smartphone including an intermediate key AK, which is determined 309 by the mobile application 301. AK is for example derived from the mobile key DK and the action ACT, Para. 48); 
determining that the received authentication data matches the advertised random number;
verifying correctness of the signature of the wireless communication device in response to determining that the received authentication data matches the advertised random number; and allowing access to the vehicle in response to authentication (via if the received answer ANS is equal to the re-calculated one ANS', the action ACT can be carried out 312, for example "opening the car's trunk" or "starting the car", Para. 51; and Para. 48-50).
Castillo fails to disclose receiving booking data required to access the vehicle; and determining that the booking data is valid in response to verifying correctness of the signature of the wireless communication device; and allowing access to the vehicle in response to determining that the booking data is valid.
Addepalli teaches a method to authenticate a user of a vehicle by providing digital signatures to users, including a signature issued from a third party such as a car rental company (via third party certificate as booking data, col. 11, line 65 to col. 12, line 15; col. 12, line 57-col. 13, line 10; and Abstract).
From the teachings of Addepalli, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo to include receiving booking data required to access 
The combination of Castillo and Addepalli fails to disclose advertising, prior to establishing a connection between the vehicle and the wireless communication device, the random number required to access the vehicle.
Ghabra teaches a passive vehicle entry system, wherein a vehicle is configured to advertise, prior to establishing a connection between the vehicle and a wireless communication device, a random number required to access the vehicle (RF transmitter 16 in base station 11 is used broadcast a UHF challenge signal including the random number, Para. 21; wherein whether or not the wakeup signal is received, a UHF challenge signal is sent from the base station as shown at steps 54 and 55, Para. 25).
From the teachings of Ghabra, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo and Addepalli to include advertising, prior to establishing a connection between the vehicle and the wireless communication device, the random number required to access the vehicle in order to receive a response from the wireless communication device to authenticate the wireless communication device as quickly as possible, thereby improve system performance.
Regarding claim 2, 10, Castillo fails to disclose a new random number is advertised after a currently advertised random number is received from the wireless communication device.
MPEP 2144.04 states that duplication of parts is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo to include a second wireless communication device, wherein a new 
Regarding claim 3, 11, Castillo and Addepalli discloses the claimed invention, wherein Addepalli discloses the booking data comprises a signature of a party issuing the booking data, and wherein determining that the booking data is valid comprises verifying correctness of the signature of the party issuing the booking data (via authentication of third party certificate, col. 11, line 65 to col. 12, line 15; col. 12, line 57-col. 13, line 10; and Abstract).
	Regarding claim 4, Castillo fails to disclose the booking data comprises a public key of the vehicle.
Addepalli teaches a method to verify a user of a vehicle, wherein a public key can be associated with the vehicle to allow authentication of a user request to access the vehicle (col. 15, line 61-col. 16, line 4; and col. 16, lines 15-45; and Abstract).
From the teachings of Addepalli, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo to include the booking data comprises a public key of the vehicle in order to further increase security as combining known prior art elements to produce predictable results is considered obvious.
Regarding claims 5, 12, Castillo discloses the advertising of a random number is performed using Bluetooth Low Energy (Para. 46).
Regarding claim 6, 8, 13, 15, Castillo and Addepalli discloses the claimed invention (see rejection of claim 1), therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the vehicle comprises a processing unit and a non-transitory computer readable medium having stored computer executable instructions for execution by the processing unit .
Conclusion
                                                                                                                                                                   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONG HANG JIANG/Primary Examiner, Art Unit 2689